Citation Nr: 0332318	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include factitial urticaria, dermatographism, and dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1989 
to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 

By a May 2001 action, the Board remanded this case for 
additional development.     

In the May 2001 remand decision, the Board noted that by a 
September 2000 decision, the RO denied the appellant's claim 
of entitlement to service connection for night sweats and 
nervous twitches, claimed as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf.  The Board indicated that in a correspondence from the 
appellant to the RO, dated in October 2000, the appellant 
stated that he had recently been denied service connection 
for night sweats and nervous twitches.  He further noted that 
he was currently suffering from a sleeping disorder which 
produced night sweats and nervous twitches, and he contended 
that his sleeping disorder was related to his period of 
active service.  In the May 2001 remand decision, the Board 
accepted the appellant's October 2000 statement as a Notice 
of Disagreement (NOD) pursuant to 38 C.F.R. § 20.201, and as 
such, remanded the claim to the RO for the issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

As per the Board's May 2001 decision, in July 2001, the RO 
issued an SOC to the appellant regarding the issue of 
entitlement to service connection for night sweats and 
nervous twitches, claimed as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf.  However, the Board notes that there is no indication 
from the information of record that the appellant filed a 
Substantive Appeal (VA Form 9).  Accordingly, this issue is 
not before the Board for appellate consideration.



REMAND

In the instant case, the appellant states that upon his 
return to the United States after being stationed in Saudi 
Arabia, he developed a rash in the groin area.  The appellant 
maintains that although the rash initially subsided, it later 
returned.  According to the appellant, at present, he 
continues to experience the rash.  

The appellant's service medical records show that in August 
1989, the appellant was treated after complaining of a rash 
which was located on his upper extremities and by his left 
eye.  The appellant stated that the rash was spreading 
quickly, and he also complained of itching.  He denied that 
there was any pain associated with the rash.  The physical 
examination showed that there were scattered clusters of red 
blisters located on the appellant's arms and face.  There was 
no discharge or crusting noted.  The diagnosis was contact 
dermatitis.  The records also reflect that in November 1989, 
the appellant was treated after complaining of a rash on his 
face.  At that time, he noted that the rash itched.  The 
physical examination showed that there was a light red rash 
on the left side of the appellant's face without any signs of 
infection.  The assessment was dermatitis.  According to the 
records, in November 1992, the appellant underwent a 
separation examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had any skin diseases, the appellant responded 
"no."  The appellant's skin and lymphatics were clinically 
evaluated as normal.  

In March 1999, the appellant underwent a VA skin examination.  
At that time, he stated that he had served in Saudi Arabia 
during the Persian Gulf War.  The appellant indicated that 
upon his return to the United States in May 1991, he broke 
out with a rash in the groin area which subsided after three 
to five days of treatment. However, he noted that since that 
time, the rash had returned and it would "welt up with hives 
lasting 10 to 20 minutes" all over his body.  The appellant 
reported that he was not currently using any medications.

The physical examination showed an erythematous flank in the 
chest and belt area, with no induration until the appellant's 
skin was gently stroked.  Then, approximately five minutes 
later, marked dermatographism (hives) welted up along the 
area stroked.  The examining physician stated that he was 
able to spell out the appellant's initials in hives, which 
was quite dramatic.  Photographs showing the appellant's 
initials spelled out in hives were associated with the 
examination report.  The diagnosis was of factitial 
urticaria, also known as dermatographism.  The examiner noted 
that the onset, by history, was during service in May 1991.

A private statement from Ms. N.S., M.S.W., dated in June 
2000, shows that at that time, Ms. S. noted that she had been 
providing counseling to the appellant and his wife.  Ms. S. 
stated that according to the appellant, during service, he 
developed skin rashes.  She indicated that the appellant 
reported that he had also developed other disabilities during 
service.  According to Ms. S., recently, she had noticed that 
the appellant had a "blotchy skin rash" over his arms, 
neck, chest, and back.  Ms. S. indicated that in her opinion, 
the appellant had some very serious problems that appeared to 
be related to his period of military service.  

In October 2000, the RO received outpatient treatment records 
from the VA Medical Center (VAMC), in Toledo, Ohio, from 
April to September 2000.  The records show that in April 
2000, the appellant underwent a general physical examination.  
At that time, he stated that he had a skin irritation which 
was all over his body and itched.  Following the physical 
examination, the appellant was diagnosed with 
"photographic" skin, itching, and irritation.  The 
examining physician recommended a dermatological 
consultation.

By a May 2001 decision, the Board remanded this case.  At 
that time, the Board requested that the appellant undergo a 
comprehensive VA skin examination by an appropriate 
specialist to determine the nature, severity, and etiology of 
any diagnosed skin disorder, to include factitial urticaria, 
dermatographism, and/or dermatitis.  After reviewing the 
available medical records, it was requested that the examiner 
render an opinion regarding whether the appellant currently 
had a skin disorder, to specifically include factitial 
urticaria, dermatographism, and/or dermatitis, and if so, the 
examiner was requested to render an opinion as to whether it 
was at least as likely as not that the appellant's current 
skin disorder was related to his period of active service, to 
specifically include his August 1989 treatment for contact 
dermatitis.       

In July 2001, the RO received outpatient treatment records 
from the Toledo VAMC, from April 2000 to June 2001.  The 
records show that in July 2000, the appellant was treated at 
the dermatology clinic and was diagnosed with unspecified 
urticaria.

A VA skin examination was conducted in May 2003 by C.T., M.D.  
At that time, Dr. T. noted that she had reviewed the 
appellant's claims file.  Dr. T. stated that the appellant 
had an episode of contact dermatitis while he was in the 
military, which was thought to be due to poison ivy.  
According to Dr. T., the appellant then developed a rash in 
his groin region in May 1991 which was associated with 
swelling and itching, and would last for 10 to 20 minutes.  
Dr. T. indicated that since that time, the appellant had been 
diagnosed with urticaria.  According to Dr. T., in the 
appellant's previous VA examination, it was also demonstrated 
that the appellant had dermatographism, with hives.  Dr. T. 
reported that according to the appellant, he had suffered 
from hives since service.  The appellant noted that the hives 
could occur two to three times per day and would last for 20 
to 30 minutes.  He indicated that he had tried over-the-
counter antihistamines, such as Benadryl, and other drugs, 
but that they had not helped.  According to the appellant, he 
was not currently taking any medication for his urticaria.  

Upon physical examination, Dr. T. noted that the appellant 
did not currently have any urticaria or hives on his body.  
The appellant had a region of hyperpigmentation in the 
groins, bilaterally.  There was no current active skin rash 
in the groin.  The appellant exhibited dermatographism on his 
back with a raised, itchy line that occurred two to three 
minutes after marking a line on his back.  The diagnoses were 
the following: (1) urticaria, and (2) dermatographism.  
According to the examiner, the appellant's skin condition 
developed while he was in the military.  Thus, it was Dr. 
T.'s opinion that the appellant's skin disorder was related 
to his period of active service.  Dr. T. further opined that 
she did not believe that the appellant's skin disorder was 
specifically related to the episode of contact dermatitis 
that he had during service.    

Upon a review of the appellant's May 2003 VA examination 
report, the Board finds that there are discrepancies in the 
examiner's opinions.  On the one hand, the examiner, Dr. T., 
diagnosed the appellant with urticaria and dermatographism, 
and concluded that the appellant's skin disorder was related 
to his period of active service.  However, on the other hand, 
Dr. T. opined that she did not believe that the appellant's 
skin disorder, currently diagnosed as urticaria and 
dermatographism, was specifically related to the episode of 
contact dermatitis that he had during service.  In this 
regard, the Board observes that Dr. T. did not reconcile her 
opinion that the appellant's skin disorder, currently 
diagnosed as urticaria and dermatographism, was related to 
his period of active service, with the fact that the 
appellant's service medical records are negative for any 
complaints or findings of urticaria and dermatographism, and 
only show treatment for dermatitis.  Therefore, in light of 
the above, the Board finds that Dr. T., the May 2003 VA 
examiner, should be asked to review her examination report in 
order to clarify her opinions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If necessary, another examination should be 
conducted.

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22,2003)--
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  


Accordingly, this case is REMANDED to the RO for the 
following actions:    

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the one-year period allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him at 
any time including following service, for 
his skin disorder.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include the 
outpatient treatment records from the 
Toledo VAMC, from June 2001 to the 
present.  

2.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from the Toledo VAMC, and any other 
additional pertinent medical evidence it 
tries to obtain, are fully documented in 
the claims folder.  If the RO is 
unsuccessful in obtaining any medical 
treatment records from the Toledo VAMC, 
or any other additional medical evidence, 
it should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should contact Dr. T., the May 
2003 VA examiner, and ask that she review 
the record, including her earlier 
examination report, and clarify the 
discrepancies in her opinions.  
Specifically, it is requested that Dr. T. 
reconcile her opinion that the 
appellant's skin disorder, currently 
diagnosed as urticaria and 
dermatographism, was related to his 
period of active service, with the fact 
that the appellant's service medical 
records are negative for any complaints 
or findings of urticaria and 
dermatographism, and only show treatment 
for dermatitis.  Dr. T. should also 
specifically state whether the appellant 
currently suffers from dermatitis, and if 
so, whether it is at least as likely as 
not that the appellant's current 
dermatitis is related to his period of 
active service, to specifically include 
his August 1989 treatment for contact 
dermatitis, and his November 1989 
treatment for dermatitis.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  If Dr. 
T. finds that another examination is 
required to address these questions, such 
an examination should be scheduled.

4.  If Dr. T., the May 2003 VA examiner, 
is no longer available, the RO should 
schedule the appellant for a 
comprehensive VA skin examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of any 
diagnosed skin disorder, to include 
factitial urticaria, dermatographism, 
and/or dermatitis.  All testing deemed 
necessary should be performed.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records which 
show that in August 1989, the appellant 
was diagnosed with contact dermatitis, 
and in November 1989, he was diagnosed 
with dermatitis.  The examiner is further 
requested to review the March 1999 and 
May 2003 VA examination reports.     

After reviewing the available medical 
records, it is requested that the 
examiner render an opinion regarding 
whether the appellant currently has a 
skin disorder, to specifically include 
factitial urticaria, dermatographism, 
and/or dermatitis?  If so, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that the appellant's current skin 
disorder is related to his period of 
active service, to specifically include 
his August 1989 treatment for contact 
dermatitis, and his November 1989 
treatment for dermatitis.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.      

5.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

6.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).


Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




